Exhibit 10.6

 

[ex_133711img001.jpg]

 

Nonstatutory Stock Option Granted Under

Amended and Restated 2018 Equity Incentive Plan

 

1.     Grant of Option.

 

This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by Hercules Capital, Inc., a Maryland corporation (the “Company”), on
[__________] (the "Grant Date") to [__________] (the “Participant”) pursuant to
the Company’s Amended and Restated 2018 Equity Incentive Plan (as from time to
time in effect, the “Plan”). Under this Stock Option, the Participant may
purchase, in whole or in part, on the terms herein provided a total of
[__________] shares of common stock of the Company (the “Shares”) at
[__________] per Share. The latest date on which this Stock Option or any part
hereof, may be exercised is [__________] (the “Final Exercise Date”). The Stock
Option evidenced by this certificate is intended to be, and is hereby
designated, a nonstatutory option, that is, an option that is not intended to
be, and that does not qualify as an incentive stock option as defined in section
422 of the Internal Revenue Code of 1986, as amended from time to time.

 

2.     Exercisability and Termination.

 

This Stock Option will become vested and exercisable in whole or in part in
accordance with the provisions of this Paragraph 2 and Sections 6 and 9(G) of
the Plan. Subject to the above, the Company’s Board of Directors (the “Board”)
or Compensation Committee will determine the vesting dates at the time of grant,
as set forth on Schedule A hereto.

 

Immediately upon the cessation of the Participant’s Continuous Service, as
defined in the Plan, that portion, if any, of this Stock Option held by the
Participant or the Participant’s Permitted Transferee which is not then vested
or exercisable will terminate and the balance will remain exercisable for the
lesser of (i) a period of three months or (ii) until the Final Exercise Date,
and will thereupon terminate subject to the following provisions (which shall
apply unless the Board expressly provides otherwise):

 

(1)     if the Participant’s Continuous Service ceases by reason of death, or if
the Participant dies following the cessation of his or her Continuous Service
but while any portion of this Stock Option then held by the Participant or the
Participant’s Permitted Transferee is vested and exercisable, the then vested
and exercisable portion, if any, of this Stock Option held by the Participant or
the Participant’s Permitted Transferee immediately prior to the Participant’s
death will remain exercisable for the lesser of (A) the one-year period ending
with the first anniversary of the Participant’s death or (B) until the Final
Exercise Date, and will thereupon terminate; and

 

(2)     if the Board in its sole discretion determines that the cessation of the
Participant’s Continuous Service resulted for reasons that cast such discredit
on the Participant as to justify immediate termination of this Stock Option,
this Stock Option held by the Participant or the Participant’s Permitted
Transferee will immediately terminate.

 

 

--------------------------------------------------------------------------------

 

 

In no event shall any portion of this Stock Option be exercisable after the
Final Exercise Date.

 

3.     Exercise of Stock Option.

 

Each election to exercise this Stock Option shall be in writing, signed by the
Participant (or legally appointed representative in the event of the
Participant’s incapacity) or the Participant’s executor, administrator, the
Participant’s Permitted Transferee or the person or persons to whom this Stock
Option is transferred by will or the applicable laws of descent and distribution
(collectively, the “Option Holder”), and received by the Company at its
principal office, accompanied by this certificate and payment in full as
provided in the Plan. Subject to the further terms and conditions provided in
the Plan, the purchase price may be paid as follows: (i) by delivery of cash or
check acceptable to the Board; (ii) by delivery to the Company of previously
acquired shares of Stock (which, unless otherwise specifically provided by the
Board, shall have been held for six (6) months or longer if acquired directly or
indirectly from the Company); (iii) by such other means of payment as may be
acceptable to the Board; or (iv) through any combination of the foregoing. In
the event that this Stock Option is exercised by an Option Holder other than the
Participant, the Company will be under no obligation to deliver Shares hereunder
unless and until it is satisfied as to the authority of the Option Holder to
exercise this Stock Option.

 

4.     Restrictions on Transfer of Shares.

 

If at the time this Stock Option is exercised the Company or any of its
stockholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Board may provide that
this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Board).

 

5.     Withholding.

 

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal, state, local or other tax upon exercise or with respect to a
disposition of any Shares acquired upon exercise of this Stock Option, this
Stock Option may not be exercised unless the person exercising this Stock Option
remits to the Company any amounts determined by the Company to be required to be
withheld upon exercise (or makes other arrangements satisfactory to the Company
for the payment of such taxes).

 

6.     Nontransferability of Stock Option.

 

This Stock Option shall be transferable by will or by the laws of descent and
distribution, or, to the extent provided by the Board, by gift to a Permitted
Transferee, and to the extent it is nontransferable except at death, it shall be
exercisable during the lifetime of the Participant only by the Participant (or
in the event of the Participant’s incapacity, the person or persons legally
appointed to act on the Participant’s behalf).

 

 

--------------------------------------------------------------------------------

 

 

7.     Provisions of the Plan.

 

This Stock Option is subject to the applicable terms and conditions of the Plan,
which are incorporated herein by reference with the same effect as if set forth
herein in full, and in the event of any contradiction, distinction or difference
between this Stock Option and the terms of the Plan, the terms of the Plan will
control. A copy of the Plan as in effect on the date of the grant of this Stock
Option has been furnished to the Participant. By exercising all or any part of
this Stock Option, the Participant agrees to be bound by the terms of the Plan
and this Stock Option. All initially capitalized terms used herein will have the
meaning specified in the Plan, unless another meaning is specified herein.

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

to the Hercules Capital, Inc.

Nonstatutory Stock Option Granted Under

Amended and Restated 2018 Equity Incentive Plan

 

 

Vesting:

[__________]

 